United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-773
Issued: June 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On February 13, 2013 appellant timely appealed the November 8, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) which denied his claim for a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant has a ratable impairment of the upper extremities due to
his employment-related cervical condition.

1
2

5 U.S.C. §§ 8101-8193.

The record on appeal contains evidence received after OWCP issued its November 8, 2012 decision. The Board
is precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision.
20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
Appellant, a 70-year-old retired senior cost engineer, was struck by a motor vehicle in the
performance of duty on July 13, 2005. OWCP accepted his traumatic injury claim for neck
sprain, postconcussion syndrome, insomnia and closed dislocations of the 3rd through 7th cervical
vertebrae. Appellant worked part-time, limited duty and OWCP paid him wage-loss
compensation through September 29, 2012. In advance of his anticipated retirement, he filed a
claim for a schedule award (Form CA-7).
On August 1, 2012 OWCP acknowledged receipt of appellant’s schedule award claim
and advised him of the need to submit an impairment rating in accordance with the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
A.M.A., Guides (6th ed. 2008). It provided specific guidance on rating spinal nerve extremity
impairment under FECA and the A.M.A., Guides (6th ed. 2008). Appellant was encouraged to
provide this information to his treating physician.
OWCP subsequently received prior treatment records from Dr. Jatinder Narula, a Boardcertified physiatrist with a subspecialty in pain medicine. Additionally, it received July 25 and
August 31, 2012 treatment records from Dr. Baljinder K. Brar, a Board-certified physiatrist. At
that time, neither physician provided a specific rating for spinal nerve extremity impairment
consistent with both FECA and the A.M.A., Guides (6th ed. 2008).
By decision dated November 8, 2012, OWCP denied appellant’s claim for a schedule
award.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.4 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).5
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or the implementing regulations.6 Neither FECA nor the regulations provide
3

5 U.S.C. § 8107(c).

4

20 C.F.R. § 10.404.

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
6

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

2

for the payment of a schedule award for the permanent loss of use of the back/spine or the body
as a whole.7 However, a schedule award is permissible where the employment-related spinal
condition affects the upper and/or lower extremities.8
The sixth edition of the A.M.A., Guides provides a specific methodology for rating spinal
nerve extremity impairment.9 It was designed for situations where a particular jurisdiction, such
as FECA, mandated ratings for extremities and precluded ratings for the spine.10 The FECAapproved methodology is premised on evidence of radiculopathy affecting the upper and/or
lower extremities.11
ANALYSIS
Appellant bears the burden of demonstrating his entitlement to benefits under FECA.12
In August 2012, OWCP advised him of the necessity of submitting an impairment rating in
accordance with the A.M.A., Guides (6th ed. 2008). In light of his accepted cervical condition,
appellant received specific instructions on rating spinal nerve extremity impairment. The
requested impairment rating was not received within a reasonable time frame, and therefore,
OWCP denied his claim for a schedule award on November 8, 2012.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
Appellant failed to establish that he has a ratable impairment of the upper extremities.

7

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6a(3) (January 2010).
9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (January
2010).
10

Id.

11

Id.

12

20 C.F.R. § 10.115(f).

3

ORDER
IT IS HEREBY ORDERED THAT the November 8, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 10, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

